The opinion of the court was delivered by
Veazey, J.
The Constitution of this State is as follows : “ Every bill which shall have passed the senate and house of representatives, shall, before it becomes a law, be presented to the governor; if he approve, he shall sign it; if not, he shall return it, with his objections in writing, to the house in which it shall have originated;” etc.
This bill passed both the senate and house, was presented to the governor, was carefully examined by him, and was by him approved and signed intentionally and understandingly. The bill thereby became a law. That which took place afterwards did not annul this enactment. It was not even so intended if the power existed. The governor did not attempt to withdraw his approval. The place of signing was as effectual as though it had been at the end of the bill, the fact appearing that it was intended as a signing and approval of the entire bill. Brink v. Spaulding, 41 Vt. 98; Adams v. Field, 21 Vt. 256. The Constitution does not require that a bill shall be signed at the end, or subscribed.
The pro forma judgment is reversed, and judgment rendered for the plaintiff.